--------------------------------------------------------------------------------

Exhibit 10.3
 
AMENDED AND RESTATED CONFIDENTIALITY, NON-COMPETITION, AND
NON-SOLICITATION AGREEMENT
 
This Amended and Restated Confidentiality, Non-Competition, and Non-Solicitation
Agreement (“Agreement”) is made and entered into this 23rd day of November 2015
by and between Sound Community Bank, a Washington corporation (the “Company”),
and Laura Lee Stewart (the “Employee”). This Agreement amends and restates the
Confidentiality, Non-Competition, and Non-Solicitation Agreement between the
Company and the Executive as originally adopted effective December 30, 2011 (the
“Prior Agreement”).
 
WHEREAS the Employee is a key member of the management of the Company and has
provided guidance, leadership, and direction in the growth, management, and
development of the Company and has learned trade secrets, confidential
procedures and information, and sensitive business plans of the Company;
 
WHEREAS the Company desires to continue to employ the Employee, and the Employee
desires to continue employment with the Company;
 
WHEREAS the Company desires to restrict, after the Employee’s Separation from
Service with the Company, the Employee’s availability to other companies or
entities that compete with the Company;


WHEREAS the Employee agrees to undertake such post-employment restrictions in
exchange for the severance payments described herein;


NOW THEREFORE, in consideration of these premises, the mutual promises and
undertakings set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Employee and the Company hereby agree as follows.


1.                   DEFINITIONS.  As used in this Agreement, certain terms
shall have the following meanings:
 

a. Affiliate shall mean the Company and any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Company.

 

b. Cause shall mean and be limited to:  (i) willful and gross neglect of duties
by the Employee, (ii) an act or acts committed by the Employee constituting a
felony and substantially detrimental to the Company or its reputation, (iii) any
action or inaction detrimental to the Company or its reputation that results in
regulatory enforcement action, whether or not such enforcement action is subject
to direct enforcement under 12 U.S.C § 1818(i)(l), by any regulatory authorities
having authority over the Company, (iv) any regulatory or other finding, action,
or directive requiring Employee’s termination of employment pursuant to any
applicable statue, rule, or regulation; and/or (v) any violation of Employee’s
obligations under this Agreement, including, without limitation, the obligations
set forth in paragraphs 3, 4, 6 and 7.

 

--------------------------------------------------------------------------------

c. Change in Control shall mean a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, as such change is defined under the default definition in Treasury
Regulation §1.409A-3(i)(5) or any subsequently applicable Treasury Regulation.

 

d. Code shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, rule or regulation of similar effect.

 

e. Customer shall mean any individual, joint venturer, entity of any sort, or
other business partner of the Company or its Affiliates with, for, or to whom
the Company or its Affiliates have provided financial products or services
during the final two years of the Employee’s employment with the Company, or any
individual, joint venturer, entity of any sort, or business partner whom the
Company or the Bank has identified as a prospective customer of financial
products or services within the final year of the Employee’s employment with the
Company or the Bank.

 

f. Disability or Disabled means the Employee:  (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, is receiving income replacement benefits for a period of not
less than three (3) months under a disability plan covering employees of the
Company.

 

g. Financial products or services shall mean any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under Section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Company or an Affiliate on the date of the Employee’s Separation
from Service, including but not limited to banking activities and activities
that are closely related and a proper incident to banking, or other products or
services of the type in which the Employee was involved during the Employee’s
employment with the Company.

 
2

--------------------------------------------------------------------------------

h. Good Reason shall mean and be limited to:  (i) without the Employee’s express
written consent, a material diminution in authority, duties or responsibilities,
except as required by any regulatory or other finding, action, or directive
pursuant to any applicable statute, rule, or regulation; (ii) any material
reduction by the Company in the Employee’s Base Salary; (iii) any failure of the
Company to obtain the assumption of, or the agreement to perform, this Agreement
by any successor as contemplated in paragraph 15 hereof; (iv) the Company’s
material breach of this Agreement; or (v) the Company requiring the Employee to
be permanently assigned to a location more than 35 miles from Employee’s current
work location, except for required travel on Company business, or, in the event
the Employee consents to any relocation, and such relocation is more than 35
miles from the Employee’s previous location, the failure by the Company to pay
(or reimburse the Employee) for all reasonable moving expenses incurred by the
Employee relating to a change of the Employee’s principal residence in
connection with such relocation and to indemnify the Employee against any loss
realized on the sale of the Employee’s principal residence in connection with
any such change of residence. Good Reason shall be deemed to occur only when
Employee provides written notice to the Company of Employee’s judgment that a
Good Reason event has occurred within 90 days of such occurrence, and the
Company will have at least 30 days during which it may remedy the condition.

 

i. Specified Employee means an employee who at the time of termination of
employment is a key employee of the Company, if any stock of Sound Financial is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of January following the close of the identification period.

 

j. Sound Financial shall mean Sound Financial Bancorp, Inc., the parent holding
company of the Company.

 

k. Voluntary Termination shall mean the termination by Employee of Employee’s
employment, which is not the result of Good Reason.

 

l. By way of clarification, when used in this Agreement, the terms "Separation
from Service," "separation from service," "termination of employment,"
"terminates  employment" and similar phrases in each case shall mean a
"Separation  from Service" as defined in Treasury Regulation §1.409 A-l(h),
taking into account all of the accounts and circumstances, special rules and
presumptions set forth in such regulation

 
2.                   TERM.  The term of this Agreement shall commence upon the
date the Employee has a Separation from Service and shall continue until the
earlier of (a) 36 months following the date of such Separation from Service or
(b) the date the Employee commences receiving retirement benefits under the
Amended and Restated Supplemental Executive Retirement Plan Agreement between
the Bank and the Employee originally adopted December 30, 2011 and most recently
amended and restated as of November 23, 2015 (the “2011 SERP”), with such term
referred to herein as the “Restricted Period.”
 
3

--------------------------------------------------------------------------------

3.                   NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  Except as
permitted in writing by the Company, the Employee shall not at any time divulge,
furnish or make accessible to anyone, or use in any way other than in the
ordinary course of the business of the Company or its Affiliates, any
confidential, proprietary, or secret knowledge or information of the Company or
its Affiliates that the Employee has acquired or will acquire about the Company
or its Affiliates, whether developed by himself or herself or by others,
concerning (i) any trade secrets; (ii) any confidential, proprietary, or secret
designs, programs, processes, formulae, plans, devices, or material (whether or
not patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or of its Affiliates; (iii) any customer or supplier
lists; (iv) any confidential, proprietary, or secret development or research
work; (v) any strategic or other business, marketing, or sales plans; (vi) any
financial data or plans; or (viii) any other confidential, proprietary, or
secret information about any aspect of the business of the Company or of its
Affiliates (collectively “Confidential Information”). The Employee acknowledges
that the knowledge and information described above constitutes a unique and
valuable asset of the Company and represents a substantial investment of time
and expense by the Company and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company or its
Affiliates would be wrongful and would cause irreparable harm to the Company.
The Employee shall not intentionally commit any act that would materially reduce
the value of such knowledge or information to the Company or its Affiliates. The
Employee's obligations under this Agreement to maintain the confidentiality of
the Company's confidential, proprietary, and secret information are in addition
to any obligations of the Employee under applicable statutory or common law .
The obligations of the Employee under this paragraph 3 shall survive the
termination of this Agreement and the termination of the Employee’s employment
with the Company.
 

a. Exceptions.  The foregoing obligations of confidentiality shall not apply to
any knowledge or information that:  (i) is now or subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach of this
Agreement; (ii) is independently made available to the Employee in good faith by
a third party who has not violated a confidential relationship with the Company
or its Affiliates or any other entity; or (iii) is required to be disclosed by
law or legal process.

 
4.                   NON-COMPETITION AND NON-SOLICITATION.



a. Non-Competition Obligations.  For and in consideration of the monthly
payments described in paragraph 5, the Employee shall not, during the Restricted
Period, either separately, jointly, or in association with others, directly or
indirectly, as an agent, employee, owner, partner, stockholder, or otherwise,
compete with the Company or any of its Affiliates, or establish, engage in, or
become interested in any business, trade, or occupation that competes with the
Company or any of its Affiliates, in the financial products or services
industry. The Company and the Employee acknowledge that, during the term of the
Employee’s employment, the Employee has acquired special and confidential
knowledge regarding the operations of the Company and its Affiliates.
Furthermore, although not a term or condition of this Agreement, the Company and
the Employee acknowledge that the Employee’s services have been used and are
being used by the Company in executive, managerial, and supervisory capacities
throughout the areas in which the Company and its Affiliates conduct business.
Employee acknowledges that the non-compete restrictions contained herein are
reasonable and fair in scope and necessary to protect the legitimate business
interests of the Company.

 
4

--------------------------------------------------------------------------------

b. Non-Solicitation Obligations.  For and in consideration of the monthly
payments described in paragraph 5, the Employee shall not, during the Restricted
Period:  (a) directly or indirectly solicit or attempt to solicit any customer
of the Company or any of its Affiliates to accept or purchase financial products
or services of the same nature, kind or variety currently being provided to the
customer by the Company or any of its Affiliates, or being provided to the
customer by the Company or any of its Affiliates when the Employee’s Separation
from Service occurs; (b) directly or indirectly influence or attempt to
influence any customer, joint venturer, or other business partner of the Company
or any of its Affiliates to alter that person or entity’s business relationship
with the Company or any of its Affiliates in any way; and/or (c) accept the
financial products or services business of any customer or provide financial
products or services to any customer on behalf of anyone other than the Company
or its Affiliates. In addition, the Employee shall not solicit or attempt to
solicit and shall not encourage or induce in any way any employee, joint
venturer, or business partner of the Company or any of its Affiliates to
terminate an employment or contractual relationship with the Company or any of
its Affiliates, and shall not hire any person employed by Company or any of its
Affiliates during the two (2)-year period immediately before the Employee’s
employment termination or any person employed by the Company or any of its
Affiliates during the term of this covenant.

 

c. Duration; no impact on existing obligations under law or contract.  The
covenants in this paragraph 4 shall apply throughout the Restricted Period.  The
Restricted Period referenced herein shall be tolled and shall not run during any
period of time the Employee is in breach of this Agreement and/or in violation
of any of the covenants contained herein, and once tolled hereunder shall not
begin to run again until such time as all such breach and/or violations have
ceased. The Employees acknowledges and agrees that nothing in this Agreement is
intended to or shall have any impact on the Employee’s obligations as an officer
or employee of the Company to refrain from competing against the Company or any
of its Affiliates, soliciting customers, officers, or employees of the Company
or any of its Affiliates, or disclosing confidential information of the Company
or any of its Affiliates while the Employee is serving as an officer or employee
of the Company or thereafter, whether the Employee’s obligations arise under
applicable statutory or common law, under an employment agreement, or otherwise.

 

d. Forfeiture of payments under this Agreement.  If the Employee breaches any of
the covenants in this paragraph 4, the Employee’s right to any of the payments
specified in paragraph 5 after the date of the breach shall be forever forfeited
and the right of the Employee’s designated beneficiary or estate to any payments
under this Agreement shall likewise be forever forfeited. This forfeiture is in
addition to and not instead of any injunctive or other relief that may be
available to the Company. The Employee further acknowledges and agrees that any
breach of any of the covenants in paragraphs 3, 4, and 7 shall be deemed a
material breach by the Employee of this Agreement.

 
5

--------------------------------------------------------------------------------

5.                   NON-COMPETITION AND NON-SOLICITATION PAYMENTS.



a. Payments.  In consideration of the Employee’s non-competition and
non-solicitation obligations, as described in paragraph 4, the Company shall pay
to the Employee:

 

(i) Upon the termination of Employee’s employment by the Company for Cause or
upon a Voluntary Termination of Employment by the Employee, except for a
Termination for Good Reason, a bi-monthly payment, in an amount equal to
$3,541.67, which amount shall be paid in equal bi-monthly payments during the
Restricted Period beginning on the fifth day of the month following the
Employee’s Separation from Service; or

 

(ii) Except as set forth in paragraph 5(c) below, upon the Employee’s Separation
from Service for any reason other than those set forth in subparagraph (a)(i)
above, an amount equal to the aggregate of 1.5 times the annual rate of base
salary then being paid to the employee, plus the average of the past three years
short term bonus pay, which amount shall be paid in 12 equal monthly payments
beginning on the first day of the month following the Employee’s Separation from
Service.

 

(iii) Notwithstanding (i) and (ii) above, in the event the Employee has an
involuntary Separation from Service including Good Reason that occurs within 24
months immediately following a Change in Control, the Employee shall receive an
amount equal to the amount determined in (ii) above to be paid in a lump sum.

 

b. Potential six-month delay under section 409A.  If, when Separation from
Service occurs, the Employee is a specified employee within the meaning of
Section 409A of the Code, and if the non-competition payments under this
paragraph 5 would be considered deferred compensation under Section 409A of the
Code, and finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, the Employee’s
non-competition payments for the first six months following Separation from
Service shall be paid to the Employee in a single lump sum on the first day of
the seventh month after the month in which the Employee’s Separation from
Service occurs.

 

c. Death and Disability.  Notwithstanding anything herein to the contrary, no
amounts are payable under this Agreement in the event of the Employee’s
Separation from Service as a result of death or Disability. Further, all
payments under this Agreement shall cease upon the Employee’s death.

 
6

--------------------------------------------------------------------------------

d. Employee’s Ineligibility to Work in Financial Products or Services Industry. 
Notwithstanding anything herein to the contrary, no amounts are payable under
this Agreement in the event of a regulatory or other finding, action, or
directive resulting in the Employee’s ineligibility to work in the financial
products or services industry (as defined in paragraph 1(g) above) pursuant to
any applicable statute, rule, or regulation.

 
  6.               CONSULTING AND ADVISORY SERVICES.



 a. Services to be Provided by the Employee.  Upon her Separation from Service
with the Company and continuing for the Restricted Period, the Employee shall
provide consulting and advisory services to the Company and any of its
affiliates with regard to the following matters:




 
A.
Shareholder and investor relations;




 
B.
Legislative and regulatory developments impacting the Company;




 
C.
The market area and customers served by the Company;




 
D.
The business of financial institutions and their affiliates generally;




 
E.
Such other matters as may be requested by the President of the Company from time
to time.




b. Time Commitment, Status and Responsibilities the Employee.  The Employee
shall make herself available to provide the above consulting services, at the
request of the Company, for a maximum of 30 hours per month.  Such services
shall be provided by the Employee at places and times as the Company and the
Employee shall agree. The Employee shall have the status of independent
contractor and nothing in this Agreement shall:  (i) be construed or interpreted
as creating a relationship  of employer and employee or principal and agent
between the Employee and the Company; (ii) give either party the power to direct
and control the day-to-day activities of the other; (iii) constitute the parties
as partners, joint venturers or otherwise; or (iv) allow the Employee to create
or assume any obligation on behalf of the Company for any purpose whatsoever. 
The Employee will not be entitled to any employee benefits as a result of this
Agreement or the Prior Agreement. The Employee shall be responsible for paying
all income taxes and other taxes owed by the Employee on amounts paid to the
Employee pursuant to the Prior Agreement. The Employee shall be responsible for
keeping third persons appropriately informed of her inability to act in any way
on behalf of the Company.  During the Restricted Period, the Employee shall
adhere to the Code of Business Conduct and Ethics of the Company.




c. Title.  The Company and the Employee shall agree to an appropriate title for
the Employee during the Restricted Period.

 
7

--------------------------------------------------------------------------------

d. Responsibilities of the Company.  During the Restricted Period, the Company
shall provide the Employee, on the premises of the Company, with an office,
computer, telephone and appropriate supplies and secretarial assistance
necessary or appropriate for the Employee to perform the consulting services
enumerated above.  The Company shall provide the Employee with an email address
utilizing the domain name of the Company.




e. Compensation. The Employee shall not receive any additional compensation
beyond that provided for in the Agreement for performing the consulting services
enumerated in this Agreement, it being expressly agreed that her use of office
space, a computer, telephone, supplies and secretarial assistance shall
constitute adequate consideration for her services hereunder.

 
7.                   RETURN OF RECORDS AND PROPERTY.  Upon the Employee's
Separation from Service for any reason, or at any time upon the Company's
request, the Employee shall promptly deliver to the Company all Company and
Affiliate records and all Company and Affiliate property in the Employee’s
possession or the Employee’s control, including without limitation manuals,
books, blank forms, documents, letters, memoranda, notes, notebooks, reports,
printouts, computer disks, computer tapes, source codes, data, tables or
calculations, and all copies thereof; documents that in whole or in part contain
any Confidential Information of the Company or its Affiliates and all copies
thereof; and keys, access cards, access codes, passwords, credit cards, personal
or laptop computers, telephones, PDAs, smart phones, and other electronic
equipment belonging to the Company or an Affiliate.
 
8.                   REMEDIES.  Employee agrees that if Employee fails to
fulfill Employee’s obligations under this Agreement, including, without
limitation, the Non-Competition and Non-Solicitation obligations set forth in
paragraph 4, the damages to the Company or any of its Affiliates would be very
difficult or impossible to determine.  Therefore, in addition to any other
rights or remedies available to the Company at law, in equity or by statute,
Employee hereby consents to the specific enforcement by the Company of this
Agreement through an injunction or restraining order issued by an appropriate
court, without the necessity of proving actual damages, and Employee hereby
waives as a defense to any equitable action the allegation that the Company has
an adequate remedy at law.  The provisions of this paragraph shall not diminish
the right of the Company to claim and recover damages or to obtain any equitable
remedy in addition to injunctive relief to which the Company may otherwise be
entitled.  The Employee understands and agrees that the Employee will also be
responsible for all costs and attorney’s fees incurred by the Company in
enforcing any of the provisions of this Agreement including, but not limited to,
expert witness fees and deposition costs.
 
9.                   SEVERABILITY.  If, for any reason, any paragraph or portion
of this Agreement shall be held by a court to be invalid or unenforceable, it is
agreed that such holding shall not affect any other section or portion of this
Agreement.  If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Agreement is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
8

--------------------------------------------------------------------------------

10.                ENTIRE AGREEMENT.  This Agreement constitutes the entire
agreement between Company and the Employee concerning the subject matter of
confidentiality, non-competition and non-solicitation and supersedes all prior
agreements between the parties with respect to the subject matter hereof,
including, without limitation, the Management/Employment Agreement, executed
February 27, 2007 and amended August 27, 2007, and the Prior Agreement. For
clarification purposes, nothing contained herein shall supersede the 2011 SERP
or the Amended and restated Executive Long Term Compensation Agreement between
the Company and the Employee originally adopted effective August 14, 2007 and
most recently amended and restated as of November 23, 2015. No rights are
granted to the Employee under this Agreement other than those specifically set
forth herein.
 
11.                NO EMPLOYMENT AGREEMENT.  This Agreement is not an employment
policy or contract. It does not give the Employee the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Employee. It also does not require the Employee to remain an
employee or interfere with the Employee’s right to separate from service at any
time.


12.               AMENDMENTS.  The parties agree that no modification of the
Agreement may be made except by means of a written agreement signed by the
parties.  However, if the Company determines to its reasonable satisfaction that
an alteration or amendment of this Agreement is necessary or advisable so that
the Agreement complies with the Code or any other applicable tax law, then, upon
written notice to Employee, the Company may unilaterally amend this Agreement in
such manner and to such extent as the Company reasonably considers necessary or
advisable to ensure compliance with the Code or other applicable tax law.
Nothing in this paragraph shall be deemed to limit the Company’s right to
terminate this Agreement at any time and without stated cause.
 
13.           ASSIGNMENT OF RIGHTS; SPENDTHRIFT CLAUSE.  None of the Employee,
the Employee’s estate, or the Employee’s beneficiary shall have any right to
sell, assign, transfer, pledge, attach, encumber, or otherwise convey the right
to receive any payment hereunder. To the extent permitted by law, benefits
payable under this Agreement shall not be subject to the claim of any creditor
of the Employee, the Employee’s estate, or the Employee’s designated beneficiary
or subject to any legal process by any creditor of the Employee, the Employee’s
estate, or the Employee’s designated beneficiary.
 
14.                BINDING EFFECT.  This Agreement shall bind the Employee, the
Company, and their beneficiaries, survivors, executors, successors and assigns,
administrators, and transferees.
 
15.           SUCCESSORS; BINDING AGREEMENT.  By an assumption agreement in form
and substance satisfactory to the Employee, the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform this Agreement
had no succession occurred.
 
9

--------------------------------------------------------------------------------

16.                TAX WITHHOLDING.  If taxes are required by the Code or other
applicable tax law to be withheld by the Company from payments under this
Agreement, the Company shall withhold any taxes that are required to be
withheld.


17.               GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of North Dakota.


18.               NOTICES.  All notices, requests and demands given to or made
pursuant hereto shall be in writing and shall be delivered or mailed to any such
party at its address which:



a. In the case of the Company shall be:

 
Sound Community Bank
2005 5th Avenue, Second Floor
Seattle, WA 98121
Attention:  Human Resources



b. In the case of the Employee shall be:

 
Laura Lee Stewart
737 Olive Way #1802
Seattle, WA 98101


Either party may, by notice hereunder, designate a changed address. Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed to have been given on the registered date or that date stamped
on the certified mail receipt.


19.               SEVERABILITY.  In the event that any portion of this Agreement
is held to be invalid or unenforceable for any reason, it is hereby agreed that
such invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect, and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.


20.               RELEASE OF CLAIMS.  Notwithstanding the foregoing provisions
of this Agreement, the Company will not be obligated to make any payments to the
Employee under this Agreement unless the Employee has signed a release of claims
in favor of the Company and its Affiliates in a form to be prescribed by the
Company, and all applicable consideration and rescission periods provided by law
have expired.
 
21.               COMPLIANCE WITH CODE SECTION 409A.  The Company and the
Employee intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Code. Notwithstanding anything
herein to the contrary in this Agreement, to the extent that any benefit under
this Agreement that is nonqualified deferred compensation (within the meaning of
section 409A of the Code) payable upon Employee’s termination of employment,
such payment(s) shall be made only upon Employee’s “Separation from Service”
pursuant to the default definition in Treasury Regulation section 1.409A-1(h).
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
 
Date: November 23, 2015
   
Laura Lee Stewart
     
Accepted for Sound Community Bank:
   
Date: November 23, 2015
By:
     
Tyler Myers
       
Its:
Chairman of the Board

 


11

--------------------------------------------------------------------------------